                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN


 UNITED STATES OF AMERICA,                 Crim. No. 20-183-2
         Plaintiff,                        HON. ROBERT J. JONKER
 v.                                        MOTION FOR ACCESS TO
 BARRY GORDON CROFT, JR.,                  DETENTION HEARING EXHIBITS
                                           BY THE DETROIT NEWS AND
         Defendant.                        SCRIPPS MEDIA, INC.


 UNITED STATES ATTORNEY                  BUTZEL LONG, P.C.
 Nils R. Kessler (P69484)                Robin Luce Herrmann (P46880)
 Assistant U.S. Attorney                 Joseph E. Richotte (P70902)
 330 Ionia Avenue NW                     Stoneridge West
 Grand Rapids, Michigan 49501-0208       41000 Woodward Avenue
 (616) 456-2404                          Bloomfield Hills, Michigan 48304
 nils.kessler@usdoj.gov                  (248) 258-1616
 Counsel for the United States           richotte@butzel.com
                                         Counsel for BuzzFeed, Inc.
 BLANCHARD LAW
 Joshua A. Blanchard (P72601)            HONIGMAN LLP
 309 South Lafayette Street, Suite 208   Leonard M. Niehoff (P36695)
 Greenville, Michigan 48838              Andrew M. Pauwels (P79167)
 (616) 328-6501                          315 E. Eisenhower Pkwy., Suite 100
 josh@blanchard.law                      Ann Arbor, Michigan 48108
 Counsel for Defendant Croft             (734) 418-4200
                                         lniehoff@honigman.com
                                         apauwels@honigman.com
                                         Counsel for The Detroit News and Scripps
                                         Media, Inc.




39271137.1
             MOTION FOR ACCESS TO DETENTION HEARING EXHIBITS
               BY THE DETROIT NEWS AND SCRIPPS MEDIA, INC.

        The Detroit News and Scripps Media, Inc. hereby join in the motion filed by BuzzFeed,

Inc. and respectfully move this Court for an order granting access to the exhibits admitted into

evidence at the detention hearing in this matter held on January 13, 2021.


                                             Respectfully submitted,
                                             HONIGMAN LLP

                                             By: /s/ Leonard M. Niehoff
                                             Leonard M. Niehoff (P36695)
                                             Andrew M. Pauwels (P79167)
                                             Honigman LLP
                                             315 E. Eisenhower, Suite 100
                                             Ann Arbor, Michigan 48108
                                             (734) 418-4200
                                             lniehoff@honigman.com
                                             apauwels@honigman.com

                                             Attorneys for The Detroit News and Scripps Media,
                                             Inc.
Dated: May 21, 2021




                                                1
39271137.1
                                CERTIFICATE OF SERVICE


        I certify that on May 21, 2021, I caused this document to be filed with the Clerk of the

Court by the CM/ECF system, which will cause notice of same to be sent to all counsel of record.

                                     By:    s/ Leonard M. Niehoff




                                               1
39271137.1
